19-12346-shl          Doc 218       Filed 02/03/20       Entered 02/03/20 17:21:26                 Main Document
                                                        Pg 1 of 8


Michael S. Weinstein
GOLENBOCK EISEMAN ASSOR BELL &
PESKOE LLP
711 Third Avenue
New York, New York 10017
(212) 907-7300

Proposed Counsel for Jonathan L. Flaxer, Chapter 11 Trustee for Liddle & Robinson, L.L.P.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P.,1                                :
                                                           : Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

                        NOTICE OF AGENDA FOR MATTERS SCHEDULED
                       FOR HEARING ON WEDNESDAY, FEBRUARY 5, 2020

Time and Date of Hearing:             February 5, 2020 at 2:00 p.m. (Prevailing Eastern Time)
                                      (the “Hearing”)

Location of Hearing:                  Judge Sean H. Lane’s Courtroom, Room 701, United States
                                      Bankruptcy Court for the Southern District of New York, Alexander
                                      Hamilton Custom House, One Bowling Green, New York, New York
                                      10004

Copies of Pleadings:                  A copy of each of the pleadings may be viewed on the Court’s
                                      website at https://ecf.nysb.uscourts.gov or be obtained by contacting
                                      the Office of the Clerk of Court at One Bowling Green, New York,
                                      New York 10004. Note that a PACER password is required to
                                      access documents on the Court’s website




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.



3418339.2
19-12346-shl    Doc 218       Filed 02/03/20    Entered 02/03/20 17:21:26       Main Document
                                               Pg 2 of 8


                                            AGENDA

I.      CASE STATUS UPDATE

II.     UNCONTESTED MATTERS

        A.     Debtor’s Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§
               105, 361, 362, 363 and 507, Rules 2002, 4001 and 9014 of the Federal Rules of
               Bankruptcy Procedure (1) Authorizing Use of Cash Collateral, (2) Granting
               Adequate Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a Final
               Hearing [19-12346 ECF No. 5]

               1.     Related Documents:

                      (i)      Debtor’s Notice of Revised Budget for use of cash collateral with
                               respect to Debtor's Motion for Entry of Interim and Final Orders
                               Pursuant to 11 U.S.C. §§ 105, 361, 362, 363 And 507, Rules 2002,
                               4001, and 9014 of the Federal Rules of Bankruptcy Procedure (1)
                               Authorizing Use of Cash Collateral, (2) Granting Adequate
                               Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a
                               Final Hearing [19-12346 ECF No. 23]

                      (ii)     Objection to Motion by Debtor to (i) Extend Deadline to File
                               Schedules, (ii) Use Cash Collateral, (iii) Retain Professionals, and
                               (iv) Implement Procedures for Interim Compensation (related
                               document(s) 3, 4, 5, 6, 7, 8, 9, 10) [19-12346 ECF No. 25]

                      (iii)    Interim Order (1) Authorizing Use of Cash Collateral, (2) Granting
                               Adequate Protection, (3) Modifying the Automatic Stay, and (4)
                               Scheduling a Final Hearing [19-12346 ECF No. 30]

                      (iv)     Second Interim Order (1) Authorizing Use of Cash Collateral by
                               Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                               Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                               [19-12346 ECF No. 46]

                      (v)      Third Interim Order (1) Authorizing Use of Cash Collateral by
                               Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                               Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                               [19-12346 ECF No. 81]

                      (vi)     Fourth Interim Order (1) Authorizing Use of Cash Collateral by
                               Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                               Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                               [19-12346 ECF No. 108]

                      (vii)    Fifth Interim Order (1) Authorizing Use of Cash Collateral by
                               Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                                                2
3418339.2
19-12346-shl    Doc 218       Filed 02/03/20    Entered 02/03/20 17:21:26      Main Document
                                               Pg 3 of 8


                               Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                               [19-12346 ECF No. 157]

                      (viii) Sixth Interim Order (1) Authorizing Use of Cash Collateral by
                             Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                             Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                             [19-12346 ECF No. 198]

               2.     Status: The hearing on this matter is going forward on an interim basis. The
                      Trustee intends to submit a proposed order with the consent of the lenders
                      prior to the Hearing.

III.    ADJOURNED MATTERS

        A.     First Application of The Benefit Practice for Interim Allowance of Compensation
               for Services Rendered and Reimbursement of Expenses Incurred as Benefits
               Consultant to the Debtor and Debtor-in-Possession for the Period from May 9, 2019
               through November 21, 2019 [19-12346 ECF No. 153]

               1.     Related Documents:

                      (i)      Notice of Monthly Statement of The Benefit Practice for
                               Compensation for Services Rendered and Reimbursement of
                               Expenses Incurred as Benefits Consultant to the Debtor and Debtor-
                               in-Possession for the Period from May 9, 2019 through November
                               21, 2019 [19-12346 ECF No. 140]

                      (ii)     Objection by Counsel Financial Holdings, LLC, Counsel Financial
                               II, LLC, and LIG Capital, LLC to Notice of Monthly Statement of
                               The Benefit Practice for Compensation for Services Rendered and
                               Reimbursement of Expenses Incurred as Benefits Consultant to the
                               Debtor and Debtor-in-Possession for the Period from May 9, 2019
                               through November 21, 2019 [19-12346 ECF No. 150]

                      (iii)    Objection by Counsel Financial Holdings, LLC, Counsel Financial
                               II, LLC, and LIG Capital, LLC to First Application of The Benefit
                               Practice for Interim Allowance of Compensation as Benefits
                               Consultant to the Debtor [19-12346 ECF No. 160]

               2.     Status: The application is adjourned to the next omnibus hearing date, yet
                      to be determined.

        B.     First Application of EisnerAmper LLP for Interim Allowance of Compensation for
               Services Rendered and Reimbursement of Expenses Incurred as Accountants to the
               Debtor and Debtor-in-Possession for the Period from July 22, 2019 through
               October 31, 2019 [19-12346 ECF No. 154]

               1.     Related Documents:
                                                 3
3418339.2
19-12346-shl    Doc 218      Filed 02/03/20    Entered 02/03/20 17:21:26      Main Document
                                              Pg 4 of 8


                     (i)      Notice of Monthly Statement of EisnerAmper LLP for
                              Compensation for Services Rendered and Reimbursement of
                              Expenses Incurred as Accountants to the Debtor and Debtor-in-
                              Possession for the Period from July 22, 2019 through August 31,
                              2019 [19-12346 ECF No. 85]

                     (ii)     Notice of Monthly Statement of EisnerAmper LLP for
                              Compensation for Services Rendered and Reimbursement of
                              Expenses Incurred as Accountants to the Debtor and Debtor-in-
                              Possession for the Period from September 1, 2019 through
                              September 30, 2019 [19-12346 ECF No. 107]

                     (iii)    Notice of Monthly Statement of EisnerAmper LLP for
                              Compensation for services rendered and reimbursement of expenses
                              incurred as accountants to the Debtor and Debtor in Possession for
                              the period from October 1, 2019 through October 31, 2019 [19-
                              12346 ECF No. 131]

                     (iv)     Objection by Counsel Financial Holdings, LLC, Counsel Financial
                              II, LLC, and LIG Capital, LLC to Notice of Monthly Statement of
                              EisnerAmper LLP for Compensation for services rendered and
                              reimbursement of expenses incurred as accountants to the Debtor
                              and Debtor in Possession for the Period from July 22, 2019 through
                              August 31, 2019 [19-12346 ECF No. 95]

                     (v)      Objection by Counsel Financial Holdings, LLC, Counsel Financial
                              II, LLC, and LIG Capital, LLC to Notice of Monthly Statement of
                              EisnerAmper LLP for Compensation for services rendered and
                              reimbursement of expenses incurred as accountants to the Debtor
                              and Debtor in Possession for the period from October 1, 2019
                              through October 31, 2019 [19-12346 ECF No. 151]

                     (vi)     Objection by Counsel Financial Holdings, LLC, Counsel Financial
                              II, LLC, and LIG Capital, LLC to First Application of EisnerAmper
                              LLP [19-12346 ECF No. 160]

               2.    Status: The motion is adjourned to the next omnibus hearing date, yet to be
                     determined.

        C.     First Application of Foley Hoag LLP for Interim Allowance of Compensation for
               Services Rendered and Reimbursement of Expenses Incurred as Counsel to the
               Debtor and Debtor-in-Possession for the Period from July 22, 2019 through
               October 31, 2019 [19-12346 ECF No. 152]

               1.    Related Documents:

                     (i)      Notice of Monthly Statement of Foley Hoag LLP for Compensation
                              for Services Rendered and Reimbursement of Expenses Incurred as
                                               4
3418339.2
19-12346-shl    Doc 218      Filed 02/03/20    Entered 02/03/20 17:21:26      Main Document
                                              Pg 5 of 8


                              Counsel to the Debtor and Debtor in Possession for the Period from
                              July 22, 2019 Through July 31, 2019 [19-12346 ECF No. 118]

                     (ii)     Notice of Monthly Statement of Foley Hoag LLP for Compensation
                              for Services Rendered and Reimbursement of Expenses Incurred as
                              Counsel to the Debtor and Debtor in Possession for the Period from
                              August 1, 2019 Through August 31, 2019 [19-12346 ECF No. 119]

                     (iii)    Notice of Monthly Statement of Foley Hoag LLP for Compensation
                              for Services Rendered and Reimbursement of Expenses Incurred as
                              Counsel to the Debtor and Debtor-in-Possession for the Period
                              September 1, 2019 through September 30, 2019 [19-12346 ECF No.
                              134]

                     (iv)     Notice of Monthly Statement of Foley Hoag LLP for Compensation
                              for Services Rendered and Reimbursement of Expenses Incurred as
                              Counsel to the Debtor and Debtor-in-Possession for the Period
                              October 1, 2019 through October 31, 2019 [19-12346 ECF No. 135]

                     (v)      Objection by Counsel Financial Holdings, LLC, Counsel Financial
                              II, LLC, and LIG Capital, LLC to Notices of Monthly Statements
                              [19-12346 ECF No. 128]

                     (vi)     Objection by Counsel Financial Holdings, LLC, Counsel Financial
                              II, LLC, and LIG Capital, LLC to First Application of Foley Hoag
                              LLP for Interim Allowance of Compensation as Counsel to the
                              Debtor [19-12346 ECF No. 160]

               2.    Status: The motion is adjourned on the consent of the parties to the next
                     omnibus hearing date, yet to be determined.

        D.     Motion by Creditor Michael Barr to Lift Automatic Stay [19-12346 ECF No. 54]

               1.    Related Documents:

                     (i)      Affirmation in Support of Motion of Michael Barr for Entry of and
                              Order Lifting the Automatic Stay [19-12346ECF No. 55]

                     (ii)     Notice of Adjournment of Hearing to Consider the Motion to Lift
                              Automatic Stay by Creditor Michael Barr [19-12346 ECF No. 86]

                     (iii)    Notice of Adjournment of Hearing to Consider the Motion to Lift
                              Automatic Stay by Creditor Michael Barr [19-12346 ECF No. 122]

                     (iv)     Notice of Adjournment of Hearing to Consider the Motion to Lift
                              Automatic Stay by Creditor Michael Barr [19-12346 ECF No. 159]



                                                5
3418339.2
19-12346-shl    Doc 218      Filed 02/03/20    Entered 02/03/20 17:21:26      Main Document
                                              Pg 6 of 8


                      (v)     Notice of Adjournment of Hearing Previously Schedule to be Held
                              on January 9, 2020 [19-12346 ECF No. 202]

               2.     Status: The motion is adjourned on the consent of the parties to the next
                      omnibus hearing date, yet to be determined.

        E.     Motion By Jeffrey L. Liddle and Liddle & Robinson L.L.P. Pursuant to Rule 2004
               and Section 105(a) of the Bankruptcy Code, for an Order Directing Counsel
               Financial II LLC to Produce Documents and for Related Relief [19-12346 ECF
               No. 181]

               1.     Status: The motion is adjourned on the consent of the parties to the next
                      omnibus hearing date, yet to be determined.

        F.     Motion By Jeffrey L. Liddle and Liddle & Robinson L.L.P. Pursuant to Rule 2004
               and Section 105(a) of the Bankruptcy Code, for an Order Directing Bank of
               America, N.A. to Produce Documents and for Related Relief [19-12346 ECF No.
               182]

               1.     Related Documents:

                      (i)     Objection by Counsel Financial II LLC to Motion By Debtors
                              Pursuant to Rule 2004 and Section 105(a) of the Bankruptcy Code,
                              for an Order Directing Bank of America, N.A. to Produce
                              Documents and for Related Relief [19-12346 ECF No. 212]

                      (ii)    Joinder by Bank of America, N.A., to Objection by Counsel
                              Financial II LLC to Motion By Debtors Pursuant to Rule 2004 and
                              Section 105(a) of the Bankruptcy Code, for an Order Directing Bank
                              of America, N.A. to Produce Documents and for Related Relief [19-
                              12346 ECF No. 213]

               2.     Status: The motion is adjourned on the consent of the parties to the next
                      omnibus hearing date, yet to be determined.

        G.     Motion By Jeffrey L. Liddle and Liddle & Robinson L.L.P. Pursuant to Rule 2004
               and Section 105(a) of the Bankruptcy Code, for an Order Directing James W. Halter
               to Produce Documents and for Related Relief [19-12346 ECF No. 183]

               1.     Related Documents:

                      (i)     Objection by James W. Halter to Motion By Debtors Pursuant to
                              Rule 2004 and Section 105(a) of the Bankruptcy Code, for an Order
                              Directing James W. Halter to Produce Documents and for Related
                              Relief [19-12346 ECF No. 206]

               2.     Status: The motion is adjourned on the consent of the parties to the next
                      omnibus hearing date, yet to be determined.
                                                6
3418339.2
19-12346-shl    Doc 218     Filed 02/03/20    Entered 02/03/20 17:21:26        Main Document
                                             Pg 7 of 8


        H.     Debtor’s Application for Entry of an Order Establishing Deadline for Filing Proofs
               of Claim and Approving the Form and Manner of Notice Thereof [19-12346 ECF
               No. 161]

               1.     Related Documents:

                      (i)    Objection by Blaine H. Bortnick to Motion for Entry of an Order
                             Establishing Deadline for Filing Proofs of Claim and Approving the
                             Form and Manner of Notice Thereof [19-12346 ECF No. 196]

               2.     Status: The motion is adjourned to the next omnibus hearing date, yet to be
                      determined.




                                               7
3418339.2
19-12346-shl   Doc 218   Filed 02/03/20    Entered 02/03/20 17:21:26        Main Document
                                          Pg 8 of 8


Dated: New York, New York                 Respectfully Submitted,
       February 3, 2020
                                          GOLENBOCK EISEMAN ASSOR
                                           BELL & PESKOE LLP
                                          711 Third Avenue
                                          New York, New York 10017
                                          Telephone: (212) 907-7300
                                          Facsimile: (212) 754-0330

                                          By:    /s/ Michael S. Weinstein
                                                 Michael S. Weinstein

                                          Proposed Counsel for Jonathan L. Flaxer,
                                          Chapter 11 Trustee for Liddle & Robinson, L.L.P.




                                            8
3418339.2
